Exhibit GRANITE CONSTRUCTION INCORPORATED KEY MANAGEMENT DEFERRED COMPENSATION PLAN II 1.Introduction. (a)The purpose of the Plan is to provide deferred compensation to a select group of executive employees and non-employee directors of the Company in recognition of their contributions to the Company and its affiliates.This document constitutes the written instrument under which the Plan is maintained. (b)This Plan is the successor plan to the Granite Construction Incorporated Key Management Deferred Compensation Plan, as amended through December 31, 2004 and the Key Management Deferred Incentive Compensation Plan, as amended through December 31, 2004 (collectively, the “Prior Plans”).Effective December 31, 2004, the Prior Plans are frozen and no new deferrals or Company contributions will be made to them; provided, however, that any deferrals or Company contributions made under the Prior Plans before January 1, 2005 shall continue to be governed by the terms and conditions of the Prior Plans as in effect on December 31, (c)Any deferrals and Company contributions made under the Prior Plans after December 31, 2004 are deemed to have been made under this Plan and all such deferrals and Company contributions shall be governed by the terms and conditions of this Plan as it may be amended from time to time; provided, however, that deferrals and Company contributions made in 2005 through 2007 are governed by the terms and conditions of this Plan along with the terms and conditions set forth in the Appendix. (d)This Plan is intended to be a plan that is unfunded and that is maintained by Granite Construction Incorporated primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of the Employee Retirement Income Security Act and for the benefit of the Company’s non-employee directors.This Plan also is intended to comply with the requirements of Section 409A of the Code. (e)The Board approved the amendment and restatement of this Plan effective January 1, 2.Definitions. (a)“Account” means as to any Participant the separate account(s) established and maintained by the Company in order to reflect his or her interest in the Plan.Each Participant’s Account or Accounts will reflect (i) allocations and earnings credited (or debited) thereto in accordance with Section5 and (ii) amounts payable at different times and in different forms. (b)“Beneficiary” means the person or persons designated by the Participant or by the Plan under Section 7(g) to receive payment of the Participant’s Account in the event of the Participant’s death. (c)“Board” means the Board of Directors of Granite Construction Incorporated. (d)“Bonus” means any cash bonus earned by a Participant, including, but not limited to, (i) the cash bonus payable under the Granite Construction Profit Sharing Cash Bonus Plan, if any and (ii) the Participant’s usual and customary annual cash incentive, if any. (e)“Change in Control” means the effective date of any one of the following events but only to the extent that such change in control transaction is a change in the ownership or effective control of the Company or a change in the ownership of a substantial portion of the assets of the Company as defined in the regulations promulgated under Section 409A of the Code: (i)an acquisition, consolidation, or merger of the Company with or into any other corporation or corporations, unless the stockholders of the Company retain, directly or indirectly, at least a majority of the beneficial interest in the voting stock of the surviving or acquiring corporation or corporations; or (ii)the sale, exchange, or transfer of all or substantially all of the assets of the Company to a transferee other than a corporation or partnership controlled by the Company or the stockholders of the Company; or (iii)a transaction or series of related transactions in which stock of the Company representing more than thirty percent (30%) of the outstanding voting power of the Company is sold, exchanged, or transferred to any single person or affiliated persons leading to a change of a majority of the members of the Board. The Board shall have final authority to determine, in accordance with Section 409A of the Code, whether multiple transactions are related and the exact date on which a Change in Control has been deemed to have occurred under subsections (i), (ii), and (iii) above. (f)“Code” means the Internal Revenue Code of 1986, as amended. (g)“Committee” means the Compensation Committee of the Company’s Board of Directors and its delegatee, as applicable. (h)“Company” means Granite Construction Incorporated, a Delaware corporation, and any other affiliated entity that is designated from time to time by the Board.As to a particular Participant, “Company” refers to the corporate entity which is his or her employer. For purposes of Sections2(e) and (g), 5 and10, “Company” refers only to Granite Construction Incorporated. 2 (i)“Disability” means that an individual is (i) unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months or (ii) by reason of any medically determinable physical o mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than three months under an accident and health plan covering employees of the Company. (j)“Equity Incentive Plan” means the Granite Construction Incorporated Amended and Restated 1999 Equity Incentive Plan, as amended from time to time. (k)“ERISA” means the
